EXHIBIT Transitional Trademark License Agreement Agreement by and between CAPITOL BANCORP LTD., a Michigan corporation (“Licensor”) and MICHIGAN COMMERCE BANCORP LIMITED, a Michigan corporation (“Licensee”) made this day of , 2009 (the “License”) (collectively, the “Parties”, individually, a “Party”). ARTICLE 1 DEFINITIONS The following terms shall have the following definitions when used in this License: 1.1“Change of Control” shall mean (i) the direct or indirect acquisition (by merger, consolidation, business combination or otherwise) by any Person or group of Persons of beneficial ownership (as defined in Rule 13d-1 and Rule 13d-5 under the Securities Exchange Act of 1934) of 50% or more of the Total Voting Power of Licensee, (ii) any merger, consolidation or other business combination of Licensee or an affiliate of Licensee with any Person after giving effect to which (x) the shareholders of Licensee immediately prior to such transaction do not own at least 50% of the Total Voting Power of the ultimate parent entity of the parties to such transaction or (y) individuals who were directors of Licensee immediately prior to such transaction (or their designees) do not constitute a majority of the board of directors of such ultimate parent entity, and (iii) the direct or indirect acquisition by any Person or group of Persons of all or substantially all of the assets of Licensee. 1.2“Effective Date” shall mean the date written hereinabove. 1.3“Mark” shall mean the marks and Design, and the registrations therefor in the United States, as shown on Exhibit 1 to this License. 1.4“Marketing Partner” shall mean any third party to whom Licensee has previously granted the right to use the Mark solely in connection with the Services and any third party to whom Licensee grants the right to use the Mark during the Term solely in connection with the Services. 1.5“Person” shall mean any means individual, corporation, limited liability company, partnership, association, trust or other entity or organization, including a governmental or political subdivision or an agency or instrumentality thereof. 1.6“Related Company” shall mean any company which is wholly owned, either directly or indirectly, by Licensor (with respect to Licensor Related Companies) or Licensee (with respect to Licensee Related Companies). For the avoidance of doubt, the companies listed in Exhibit 2 shall be Licensee’s Related Companies at the time of this License. 1.7“Services” shall mean services relating to Licensee’s, or Related Companies’ banking business and such services as related and ancillary thereto. 1.8“Standards of Quality” shall mean substantially the same standards of quality, service and other standards that have been observed as of the Effective Date by Licensee and/or 1 Related Companies and/or Marketing Partners in the development, marketing, advertising, performance and sale of any Services offered under the Mark in the
